DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Berard (US 2015/0130087) in view of Kim (US 2015/0351518).
Regarding claim 1, Berard teaches An electronic picture frame comprising: picture frame body provided with a display screen( the frame being the housing holding the display screen 1 [0023] teaches the display could be a touchscreen); an odor releasing device disposed on the picture frame body and configured to : release a plurality of different odors([0020-0025]); and although Berard teaches the limitations as discussed above, he fails to teach a processing device connected with the display screen and the odor releasing : device, respectively, and configured to acquire material type information of a picture displayed on the display screen and to control the odor releasing device to release an odor corresponding to the material type information according to the material type information of the picture.
(processor 150) connected with the display screen (display unit 210) and the odor releasing (scent emitting unit 130) : device, respectively, and configured to acquire material type information of a picture displayed on the display screen and to control the odor releasing device to release an odor corresponding to the material type information according to the material type information of the picture([0049-0051] teaches the display has images on the screen and that the scent emitting unit 130 will emit scents mapped to objects on the screen.).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the device as taught by Berard with the method of scent emitting as taught by Kim. This combination would provide a system with the ability to control a scent emitted for the user as taught by Kim [0006].
Regarding claim 2, Kim teaches a distance detection device a distance detection device ([0033-0044]), wherein the distance detection device is connected with the processing device (Fig. 1 sensor unit 110 and processor unit 150) and configured to detect an active distance between a viewer and the picture frame body (housing), the processing device is configured to control the odor releasing device to release the odor corresponding to the material type information according to the material type information of the picture in the case where the active distance is less than or equal to a predetermined distance (if body is equal to first distance then the scent is emitted), and the processing device is configured for control the odor releasing device to stop ([0054]).
Regarding claim 3, Kim teaches wherein the processing device is further configured to control an amount of odor released by the odor releasing device according to the active distance in the case where the distance is less than or equal to the predetermined distance (0073] teaches the system emits mixtures of objects on the screen. Whichever object is adjacent to the user in the mixture has larger rate of scent than the rest of objects in mixture).
Regarding claim 4, Berard teaches wherein the odor releasing device comprises an execution device comprising a fan and an odor source,  the odor source is disposed at an air outlet of the fan, the fan comprises a control terminal, and the control terminal is connected with the circuit device, and  the circuit device is further configured to control a rotating speed of the fan ( Fig. 2 [0063-0064] teach the speed at which the fan can reach and the on/off cycles) and Kim teaches connecting the processing device to the odor dispensing unit  using blowing air wind ([0111]). 
Regarding claim 5, Berard teaches wherein the odor releasing device comprises a plurality of execution devices and the types of odors in the odor sources in a plurality of devices different from each other (Fig. 1 shows different perfume bottle displays 3 where each display has its own odor releasing device).
Regarding claim 6, Berard discusses in the background systems that 
comprise a heating member disposed on the odor source and connected with the processing device, and the processing device is further configured to control a heating temperature of the heating member ([0012] [00015]).
([0060]).
Regarding claim 9, Kim teaches a storage device, wherein the storage device (storage unit 160) is connected with the display screen and is configured to store picture information and the material type information corresponding to the picture information, and wherein the display screen is configured to display the picture information, and transmit the material type information corresponding to the picture information to the processing device ([0040] [0042-0043]).
Regarding claim 10, Kim teaches a network device connected with the display screen, wherein the display screen is configured to acquire, by the network device, picture : information and the material type information corresponding to the picture information, so as to display the picture information and transmit the material type information corresponding to the picture information to the processing device ([0131] teaches the method for controlling the digital device is code that can be distributed over a network).
Regarding claim 11, Berard teaches wherein each of the odor sources is any one selected from the group consisting of a liquid odor source, a | solid odor source and a gel odor source [0060]).
Regarding claim 12, Kim teaches acquiring the material type information of the picture to be displayed: and releasing an odor corresponding to the material type information according to the material type information (Fig. 18).
([0054] as cited with reference to claim 2).
Regarding claim 14, Kim teaches wherein releasing the odor corresponding to the material type information according to the material type information in the case where the active distance is less than or equal to the predetermined distance comprises: releasing the odor corresponding to the material type information according to the material type information at an odor release amount higher than a predetermined threshold in the case where the active distance is less than or equal to the predetermined distance and greater than a minimum predetermined distance; and releasing the odor corresponding to the material type information according to the material type information at an odor release amount less than or equal to the predetermined threshold in the case where the active distance is less than or equal to the minimum predetermined distance(0073] teaches the system emits mixtures of objects on the screen. Whichever object is adjacent to the user in the mixture has larger rate of scent than the rest of objects in mixture).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621